Exhibit 10.3A
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
(Amended and Restated September 10, 2008)
     1. Purposes of the Plan. The purposes of this Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

          The Plan permits the grant of Incentive Stock Options, Nonstatutory
Stock Options, Restricted Stock, Restricted Stock Units, Stock Appreciation
Rights and Performance Shares.
     2. Definitions. As used herein, the following definitions will apply:
          (a) “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
          (c) “Award” means, individually or collectively, a grant under the
Plan of Options, SARs, Restricted Stock, Restricted Stock Units or Performance
Shares.
          (d) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.
          (e) “Board” means the Board of Directors of the Company.
          (f) “Change in Control” means the occurrence of any of the following
events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or

 



--------------------------------------------------------------------------------



 



more of the total voting power represented by the Company’s then outstanding
voting securities; or
               (ii) The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets;
               (iii) A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
               (iv) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
          (g) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
          (h) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
          (i) “Common Stock” means the common stock of the Company.
          (j) “Company” means Omniture, Inc., a Delaware corporation, or any
successor thereto.
          (k) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.
          (l) “Director” means a member of the Board.
          (m) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
          (n) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a

-2-



--------------------------------------------------------------------------------



 



Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
          (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (p) “Exchange Program” means a program under which (i) outstanding
Awards are surrendered or cancelled in exchange for Awards of the same type
(which may have lower exercise prices and different terms), Awards of a
different type, and/or cash, and/or (ii) the exercise price of an outstanding
Award is reduced. The Administrator will determine the terms and conditions of
any Exchange Program in its sole discretion.
          (q) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value will be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value will be determined in good faith by the
Administrator.
          (r) “Fiscal Year” means the fiscal year of the Company.
          (s) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
          (t) “Nonstatutory Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.
          (u) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (v) “Option” means a stock option granted pursuant to the Plan.
          (w) “Optioned Stock” means the Common Stock subject to an Award.
          (x) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

-3-



--------------------------------------------------------------------------------



 



          (y) “Participant” means the holder of an outstanding Award.
          (z) “Performance Share” means an Award denominated in Shares which may
be earned in whole or in part upon attainment of performance goals or other
vesting criteria as the Administrator may determine pursuant to Section 10.
          (aa) “Period of Restriction” means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator.
          (bb) “Plan” means this 2006 Equity Incentive Plan.
          (cc) “Registration Date” means the effective date of the first
registration statement that is filed by the Company and declared effective
pursuant to Section 12(g) of the Exchange Act, with respect to any class of the
Company’s securities.
          (dd) “Restricted Stock” means Shares issued pursuant to a Restricted
Stock award under Section 7 of the Plan, or issued pursuant to the early
exercise of an Option.
          (ee) “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 8. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
          (ff) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          (gg) “Section 16(b)” means Section 16(b) of the Exchange Act.
          (hh) “Service Provider” means an Employee, Director or Consultant.
          (ii) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
          (jj) “Stock Appreciation Right” or “SAR” means an Award, granted alone
or in connection with an Option, that pursuant to Section 9 is designated as a
SAR.
          (kk) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

-4-



--------------------------------------------------------------------------------



 



     3. Stock Subject to the Plan.
          (a) Stock Subject to the Plan. Subject to the provisions of Section 13
of the Plan, the maximum aggregate number of Shares that may be optioned and
sold under the Plan is 2,255,296 Shares, plus (i) the number of Shares which
have been reserved but not issued under the Company’s 1999 Stock Plan (the “1999
Plan”) as of the Registration Date, up to a maximum of 287,581 Shares, (ii) any
Shares returned to the 1999 Plan as a result of termination of options or
repurchase of Shares issued under such plan, up to a maximum of 8,485,579
Shares, and (iii) an annual increase to be added on the first day of the
Company’s fiscal year beginning with the Company’s 2007 fiscal year, equal to
the lesser of (A) 60,000,000 Shares, or (B) five percent (5%) of the outstanding
Shares on the last day of the immediately preceding Company fiscal year. The
Shares may be authorized, but unissued, or reacquired Common Stock.
          (b) Lapsed Awards. If an Award expires or becomes unexercisable
without having been exercised in full, is surrendered pursuant to an Exchange
Program, or, with respect to Restricted Stock, Restricted Stock Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or SARs the
forfeited or repurchased Shares) which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). With respect to SARs, only Shares actually issued pursuant to an
SAR will cease to be available under the Plan; all remaining Shares under SARs
will remain available for future grant or sale under the Plan (unless the Plan
has terminated). Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares of Restricted
Stock or Performance Shares are repurchased by the Company or are forfeited to
the Company due to their failure to vest, such Shares will become available for
future grant under the Plan. Shares used to pay the exercise price of an Award
or to satisfy the minimum statutory withholding obligations related to an Award
will become available for future grant or sale under the Plan. Notwithstanding
the foregoing and, subject to adjustment as provided in Section 13, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
shall equal the aggregate Share number stated in Section 3(a), plus, to the
extent allowable under Section 422 of the Code, any Shares that become available
for issuance under the Plan under this Section 3(b).
          (c) Share Reserve. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.
     4. Administration of the Plan.
          (a) Procedure.
               (i) Multiple Administrative Bodies. Different Committees with
respect to different groups of Service Providers may administer the Plan.
               (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Options granted hereunder as
“performance-based compensation”

-5-



--------------------------------------------------------------------------------



 



within the meaning of Section 162(m) of the Code, the Plan will be administered
by a Committee of two or more “outside directors” within the meaning of
Section 162(m) of the Code.
               (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
will be structured to satisfy the requirements for exemption under Rule 16b-3.
               (iv) Other Administration. Other than as provided above, the Plan
will be administered by (A) the Board or (B) a Committee, which committee will
be constituted to satisfy Applicable Laws.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:
               (i) to determine the Fair Market Value;
               (ii) to select the Service Providers to whom Awards may be
granted hereunder;
               (iii) to determine the number of Shares to be covered by each
Award granted hereunder;
               (iv) to approve forms of agreement for use under the Plan;
               (v) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator will determine;
               (vi) to institute an Exchange Program;
               (vii) to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
               (viii) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws;
               (ix) to modify or amend each Award (subject to Section 18(c) of
the Plan), including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan (subject to compliance with Code Section 409A);
               (x) to allow Participants to satisfy withholding tax obligations
in such manner as prescribed in Section 14;

-6-



--------------------------------------------------------------------------------



 



               (xi) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;
               (xii) to allow a Participant to defer the receipt of the payment
of cash or the delivery of Shares that would otherwise be due to such
Participant under an Award
               (xiii) to make all other determinations deemed necessary or
advisable for administering the Plan.
          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
     5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights and Performance Shares may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees.
     6. Stock Options.
          (a) Limitations. Each Option will be designated in the Award Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.
          (b) Term of Option. The term of each Option will be stated in the
Award Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
          (c) Option Exercise Price and Consideration.
               (i) Exercise Price. The per share exercise price for the Shares
to be issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:
                    (1) In the case of an Incentive Stock Option
                         a) granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the

-7-



--------------------------------------------------------------------------------



 



voting power of all classes of stock of the Company or any Parent or Subsidiary,
the per Share exercise price will be no less than 110% of the Fair Market Value
per Share on the date of grant.
                         b) granted to any Employee other than an Employee
described in paragraph (A) immediately above, the per Share exercise price will
be no less than 100% of the Fair Market Value per Share on the date of grant.
                         c) Notwithstanding the foregoing, Incentive Stock
Options may be granted with a per Share exercise price of less than 100% of the
Fair Market Value per Share on the date of grant pursuant to a transaction
described in, and in a manner consistent with, Section 424(a) of the Code.
                    (2) In the case of a Nonstatutory Stock Option, the per
Share exercise price will be no less than 100% of the Fair Market Value per
Share on the date of grant.
               (ii) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions that must be satisfied before the
Option may be exercised.
               (iii) Form of Consideration. The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of: (1) cash; (2) check; (3) other Shares,
provided Shares acquired directly or indirectly from the Company, (A) have been
owned by the Participant and not subject to substantial risk of forfeiture for
more than six months on the date of surrender, and (B) have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option will be exercised; (4) consideration received by the
Company under a broker-assisted cashless exercise program; (5) any combination
of the foregoing methods of payment; or (6) such other consideration and method
of payment for the issuance of Shares to the extent permitted by Applicable
Laws.
          (d) Exercise of Option.
               (i) Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
                    An Option will be deemed exercised when the Company
receives: (i) notice of exercise (in such form as the Administrator specify from
time to time) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised (together
with applicable withholding taxes). Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or

-8-



--------------------------------------------------------------------------------



 



receive dividends or any other rights as a stockholder will exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.
                    Exercising an Option in any manner will decrease the number
of Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.
                    (ii) Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for three (3) months following the Participant’s termination. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the Plan. If after termination
the Participant does not exercise his or her Option within the time specified by
the Administrator, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
                    (iii) Disability of Participant. If a Participant ceases to
be a Service Provider as a result of the Participant’s Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent the Option is vested on the date
of termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for twelve
(12) months following the Participant’s termination. Unless otherwise provided
by the Administrator, if on the date of termination the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified
herein, the Option will terminate, and the Shares covered by such Option will
revert to the Plan.
                    (iv) Death of Participant. If a Participant dies while a
Service Provider, the Option may be exercised following the Participant’s death
within such period of time as is specified in the Award Agreement to the extent
that the Option is vested on the date of death (but in no event may the option
be exercised later than the expiration of the term of such Option as set forth
in the Award Agreement), by the Participant’s designated beneficiary, provided
such beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his

-9-



--------------------------------------------------------------------------------



 



or her entire Option, the Shares covered by the unvested portion of the Option
will immediately revert to the Plan. If the Option is not so exercised within
the time specified herein, the Option will terminate, and the Shares covered by
such Option will revert to the Plan.
     7. Restricted Stock.
          (a) Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, will determine.
          (b) Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
          (c) Transferability. Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
          (d) Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
          (e) Removal of Restrictions. Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction or at such other time as the
Administrator may determine. The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.
          (f) Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
          (g) Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.
          (h) Return of Restricted Stock to Company. On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
     8. Restricted Stock Units.
          (a) Grant. Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator. After the Administrator
determines that it will grant

-10-



--------------------------------------------------------------------------------



 



Restricted Stock Units under the Plan, it shall advise the Participant in an
Award Agreement of the terms, conditions, and restrictions related to the grant,
including the number of Restricted Stock Units.
          (b) Vesting Criteria and Other Terms. The Administrator shall set
vesting criteria in its discretion, which, depending on the extent to which the
criteria are met, will determine the number of Restricted Stock Units that will
be paid out to the Participant. The Administrator may set vesting criteria based
upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment), or any other basis
determined by the Administrator in its discretion.
          (c) Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria, the Participant shall be entitled to receive a payout as
specified in the Restricted Stock Unit Award Agreement. Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.
          (d) Form and Timing of Payment. Payment of earned Restricted Stock
Units shall be made as soon as practicable after the date(s) set forth in the
Restricted Stock Unit Award Agreement. The Administrator may only settle earned
Restricted Stock Units in Shares.
          (e) Cancellation. On the date set forth in the Restricted Stock Unit
Award Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.
     9. Stock Appreciation Rights.
          (a) Grant of SARs. Subject to the terms and conditions of the Plan, a
SAR may be granted to Service Providers at any time and from time to time as
will be determined by the Administrator, in its sole discretion.
          (b) Number of Shares. The Administrator will have complete discretion
to determine the number of SARs granted to any Service Provider.
          (c) Exercise Price and Other Terms. The per share exercise price for
the Shares to be issued pursuant to exercise of an SAR shall be determined by
the Administrator and shall be no less than 100% of the Fair Market Value per
share on the date of grant. Otherwise, subject to Section 6(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of more than ten (10) years from
the date of grant.
          (d) SAR Agreement. Each SAR grant will be evidenced by an Award
Agreement that will specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
          (e) Expiration of SARs. An SAR granted under the Plan will expire upon
the date determined by the Administrator, in its sole discretion, and set forth
in the Award Agreement. Notwithstanding the foregoing, the rules of Section 6(d)
also will apply to SARs.

-11-



--------------------------------------------------------------------------------



 



          (f) Payment of SAR Amount. Upon exercise of an SAR, a Participant will
be entitled to receive payment from the Company in an amount determined by
multiplying:
               (i) The difference between the Fair Market Value of a Share on
the date of exercise over the exercise price; times
               (ii) The number of Shares with respect to which the SAR is
exercised.
     The payment upon SAR exercise may only be in Shares of equivalent value
(rounded down to the nearest whole Share).
     10. Performance Shares.
          (a) Grant of Performance Shares. Subject to the terms and conditions
of the Plan, Performance Shares may be granted to Participants at any time as
shall be determined by the Administrator, in its sole discretion. The
Administrator shall have complete discretion to determine (i) the number of
Shares subject to a Performance Share award granted to any Participant, and
(ii) the conditions that must be satisfied, which typically will be based
principally or solely on achievement of performance milestones but may include a
service-based component, upon which is conditioned the grant or vesting of
Performance Shares. Performance Shares shall be granted in the form of units to
acquire Shares. Each such unit shall be the equivalent of one Share for purposes
of determining the number of Shares subject to an Award. Until the Shares are
issued, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the units to acquire Shares.
          (b) Other Terms. The Administrator, subject to the provisions of the
Plan, shall have complete discretion to determine the terms and conditions of
Performance Shares granted under the Plan. Performance Share grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the stock is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Performance Shares Award
Agreement as a condition of the award. Any certificates representing the Shares
of stock awarded shall bear such legends as shall be determined by the
Administrator.
          (c) Performance Share Award Agreement. Each Performance Share grant
shall be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.
     11. Leaves of Absence. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed ninety
(90) days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three (3) months following
the 91st day of such leave any Incentive

-12-



--------------------------------------------------------------------------------



 



Stock Option held by the Participant will cease to be treated as an Incentive
Stock Option and will be treated for tax purposes as a Nonstatutory Stock
Option.
     12. Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
     13. Adjustments; Dissolution or Liquidation; Merger or Change in Control.
          (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
          (c) Change in Control. In the event of a merger or Change in Control,
each outstanding Award will be treated as the Administrator determines,
including, without limitation, that each Award be assumed or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. The Administrator shall not be required
to treat all Awards similarly in the transaction.
          In the event that the successor corporation does not assume or
substitute for the Award, the Participant will fully vest in and have the right
to exercise all of his or her outstanding Options and Stock Appreciation Rights,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at 100%
on-target levels and all other terms and conditions met. In addition, if an
Option or Stock Appreciation Right is not assumed or substituted in the event of
a Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.

-13-



--------------------------------------------------------------------------------



 



          For the purposes of this subsection (c), an Award will be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit or Performance Share, for each Share subject
to such Award, to be solely common stock of the successor corporation or its
Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
          Notwithstanding anything in this Section 13(c) to the contrary, an
Award that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
     14. Tax Withholding.
          (a) Withholding Requirements. Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
          (b) Withholding Arrangements. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit a Participant to satisfy such tax withholding obligation, in whole or
in part by (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable cash or Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
     15. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
     16. Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date

-14-



--------------------------------------------------------------------------------



 



as is determined by the Administrator. Notice of the determination will be
provided to each Participant within a reasonable time after the date of such
grant.
     17. Term of Plan. Subject to Section 21 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 18 of the Plan.
     18. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Stockholder Approval. The Company will obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
     19. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares will comply with Applicable Laws and will be further
subject to the approval of counsel for the Company with respect to such
compliance.
          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
     20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
     21. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

-15-



--------------------------------------------------------------------------------



 



THE UK SUB-PLAN OF THE
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN

1.   The purpose of the UK Sub-Plan (the “Sub-Plan”) of the Omniture, Inc. 2006
Equity Incentive Plan is to provide incentives for UK tax residents who are
present and future employees of Omniture, Inc. through the grant of options over
Common Stock.   2.   This Sub-Plan is governed by the Omniture, Inc. 2006 Equity
Incentive Plan (the “Plan”) and all of the provisions of this Sub-Plan shall be
identical to those of the Plan SAVE THAT (a) “Sub-Plan” shall be substituted for
“Plan,” and (b) the following provisions shall be stated in this Sub-Plan in
order to accommodate the specific requirements of UK law.   3.   The Sub-Plan
shall become effective on the date of its adoption by the Board. The Sub-Plan
shall terminate automatically on the date on which the Plan terminates in
accordance with Section 17 of the Plan. The Sub-Plan may be terminated by the
Board of Directors on any earlier date.   4.   References to Incentive Stock
Options and Nonstatutory Stock Options in the Plan shall not apply to Options
granted under the Sub-Plan.   5.   Options granted under the Sub-Plan shall be
known as UK Unapproved Options.   6.   Section 5 – Eligibility of the Plan shall
be substituted by the following:       “Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Shares and UK Unapproved Options
may be granted only to Employees.”

 



--------------------------------------------------------------------------------



 



Omniture, Inc. 2006 Equity Incentive Plan – French Sub-Plan
Rules of the Omniture, Inc.
2006 Equity Incentive Plan for the
Grant of Options to Participants in France
1. Introduction
     The Board of Directors (the “Board”) of Omniture, Inc. (the “Company”) has
established the Omniture, Inc. 2006 Equity Incentive Plan (the “U.S. Plan”) for
the benefit of certain eligible individuals, including employees of the Company
and its Subsidiaries, including its Subsidiary(ies) in France (each a “French
Subsidiary”), of which the Company holds directly or indirectly at least 10% of
the share capital.
     Section 4 of the U.S. Plan authorizes the Board or any committee appointed
by it to administer the U.S. Plan (the “Administrator”) to do all things
necessary or advisable in connection with the administration of the U.S. Plan.
Specifically, Section 4(b)(viii) of the U.S. Plan authorizes the Administrator
to establish sub-plans for the purpose of satisfying applicable foreign laws.
The Administrator has determined that it is advisable to establish a sub-plan
for the purpose of permitting options granted to employees of a French
Subsidiary to qualify for favorable tax and social security treatment in France.
The Administrator, therefore, intends with this document to establish a sub-plan
of the U.S. Plan for the purpose of granting options which qualify for the
favorable tax and social security treatment in France applicable to options
granted under Sections L. 225-177 to L. 225-186 of the French Commercial Code,
as amended, to qualifying employees of a French Subsidiary who are residents in
France for French tax purposes and/or subject to the French social security
regime (the “French Participants”).
     The terms of the U.S. Plan applicable to options, as set out in Appendix 1
hereto, shall, subject to the modifications in these Rules of the Omniture, Inc.
2006 Equity Incentive Plan for the Grant of Options to Participants in France
(the “French Plan”), constitute the terms applicable to the grant of
French-qualified Options to French Participants.
     Under the French Plan, qualifying French Participants selected at the
Administrator’s discretion will be granted Options only as defined in Section 2
hereunder.

-2-



--------------------------------------------------------------------------------



 



2. Definitions
     Capitalized terms not otherwise defined herein shall have the same meanings
as set forth in the U.S. Plan. The terms set out below will have the following
meaning:
     (a) The term “Closed Period” shall mean a closed period as set forth in
Section L.225-197-1 of the French Commercial Code, as amended, which is as
follows:

  (i)   ten (10) quotation days preceding and following the disclosure to the
public of the consolidated financial statements or the annual statements of the
Company; or     (ii)   any period during which the corporate management of the
Company (i.e., those involved in the governance of the Company, such as the
Board, a Committee, supervisory directorate, etc.) possess confidential
information which could, if disclosed to the public, significantly impact the
trading price of the Common Stock, until ten (10) quotation days after the day
such information is disclosed to the public.

              If, after adoption of the French Plan, the French Commercial Code
is amended to modify the definition and/or applicability of the Closed Periods
to French-qualified Options, such amendments shall become applicable to any
French-qualified Options granted under this French Plan, to the extent permitted
or required under French law.
     (b) The term “Disability” shall mean disability as determined in categories
2 and 3 under Section L. 341-4 of the French Social Security Code, as amended,
and subject to the fulfillment of related conditions.
     (c) The term “Forced Retirement” shall mean forced retirement as determined
under Section L. 122-14-13 of the French Labor Code, as amended, and subject to
the fulfillment of related conditions.
     (d) The term “Grant Date” shall be the date on which the Administrator both
(i) designates the French Participants, and (ii) specifies the main terms and
conditions of the French-qualified Options, such as the number of Shares subject
to the French-qualified Options.
     (e) The term “Option” shall include both:

  (i)   purchase stock options (rights to acquire Shares repurchased by the
Company prior to the date on which the Option becomes exercisable); and     (ii)
  subscription stock options (rights to subscribe for newly issued Shares).

-3-



--------------------------------------------------------------------------------



 



3. Eligibility
     (a) Subject to Section 3(c) below, any individual who, on the Grant Date of
the French-qualified Option, and to the extent required under French law, is
employed under the terms and conditions of an employment contract (“contrat de
travail”) by a French Subsidiary or who is a corporate officer of a French
Subsidiary (subject to Section 3(b) below) shall be eligible to receive, at the
discretion of the Administrator, French-qualified Options under this French
Plan, provided he or she also satisfies the eligibility conditions of Section 5
of the U.S. Plan.
     (b) French-qualified Options may not be issued to a corporate officer of a
French Subsidiary, other than the managing corporate officers (Président du
Conseil d’Administration, Directeur Général, Directeur Général Délégué, Membre
du Directoire, Gérant de Sociétés par actions), unless the corporate officer is
employed under the terms and conditions of an employment contract (“contrat de
travail”) by a French Subsidiary, as defined by French law.
     (c) French-qualified Options may not be issued under the French Plan to
French Participants owning more than ten percent (10%) of the Company’s share
capital or to individuals other than employees and corporate executives of a
French Subsidiary, as set forth in this Section 3.
4. Non-Transferability
     Notwithstanding any provision in the U.S. Plan and except in the case of
death, French-qualified Options may not be transferred to any third party. The
French-qualified Options are exercisable only by the French Participant during
his or her lifetime, subject to Sections 10 (c) and 11 below.
5. Disqualification of French-qualified Options
     In the event changes are made to the terms and conditions of the
French-qualified Options due to any requirements under Applicable Laws, or by
decision of the Company’s stockholders, the Board or the Administrator, the
Options may no longer qualify as French-qualified Options. The Company does not
undertake nor is it required to maintain the French-qualified status of the
Options, and by accepting any Award under this French Plan, the French
Participants understand, acknowledge and agree that it will be their
responsibility to bear any additional taxes or social security contributions
that may be payable as a result of the disqualification of the French-qualified
Options.
     If the Options no longer qualify as French-qualified Options, the
Administrator may, in its sole discretion, determine to lift, shorten or
terminate certain restrictions applicable to the vesting or exercisability of
the Options or the sale of the Shares underlying the Options which have been
imposed under this French Plan or in the applicable Award Agreement delivered to
the French Participant, in order to achieve the favorable tax and social
security treatment applicable to French-qualified Options.

-4-



--------------------------------------------------------------------------------



 



6. Employment Rights
     The adoption of this French Plan shall not confer upon the French
Participants, or any employees of the French Subsidiary, any employment rights
and shall not be construed as a part of any employment contracts that the French
Subsidiary has with its employees.
7. Amendments
     Subject to the terms of the U.S. Plan, the Administrator reserves the right
to amend or terminate this French Plan at any time in accordance with applicable
French law.
8. Closed Period
          French-qualified Options may not be granted during a Closed Period so
long as and to the extent such Closed Periods are applicable to Options granted
by the Company.
9. Conditions of French-qualified Options
     (a) The exercise price and number of underlying Shares shall not be
modified after the Grant Date, except as provided in Section 12 of this French
Plan, or as otherwise authorized by French law. Any other modification permitted
under the U.S. Plan may result in the Option no longer qualifying as a
French-qualified Option.
     (b) The French-qualified Options will vest and become exercisable pursuant
to the terms and conditions set forth in the U.S. Plan, this French Plan and the
applicable Award Agreement delivered to each French Participant.
     (c) The exercise price for French-qualified Options granted under this
French Plan shall be fixed by the Administrator on the Grant Date. In no event
shall the exercise price be less than the greatest of the following:

  (i)   with respect to purchase stock options: the higher of either 80% of the
average of the quotation price of the Shares during the 20 trading days
immediately preceding the Grant Date or 80% of the average of the purchase price
paid for such Shares by the Company;     (ii)   with respect to subscription
stock options: 80% of the average of the quotation price of such Shares during
the 20 trading days immediately preceding the Grant Date; and     (iii)   the
minimum exercise price permitted under the U.S. Plan.

-5-



--------------------------------------------------------------------------------



 



10. Exercise of French-qualified Options
     (a) At the time French-qualified Options are granted, the Administrator
shall fix the period within which the French-qualified Options vest and may be
exercised and shall determine any conditions that must be satisfied before the
French-qualified Options may be exercised. Specifically, the Administrator may
provide for a period measured from the Grant Date for the vesting or exercise of
the French-qualified Options or for the sale of Shares acquired pursuant to the
exercise of French-qualified Options, designed to obtain the favorable tax and
social security treatment pursuant to Section 163 bis C of the French Tax Code,
as amended. Such period for the vesting or exercise of French-qualified Options
or holding period before the sale of Shares shall be set forth in the applicable
Award Agreement or notice of grant. The holding period of the Shares shall not
exceed three years as from the effective exercise date of the French-qualified
Options or such other period as may be required to comply with French law.
     (b) Upon exercise of French-qualified Options, the full exercise price and
any required withholding tax and/or social security contributions shall be paid
by the French Participant as set forth in the applicable Award Agreement.
Pursuant to a cashless exercise payment, the French Participant may give
irrevocable direction to a stockbroker to properly deliver the exercise price to
the Company. No delivery, surrendering or attesting to the ownership of
previously owned Shares having a Fair Market Value on the date of delivery equal
to the aggregate exercise price of the Shares may be used to pay the exercise
price.
     (c) In the event of the death of a French Participant, his or her
French-qualified Options shall thereafter be immediately vested and exercisable
in full under the conditions set forth by Section 11 of this French Plan.
     (d) If a French Participant is terminated or ceases to be employed by the
Company or a French Subsidiary, his or her Options will be exercisable according
to the provisions of the applicable Award Agreement.
     (e) If a French Participant is terminated or ceases to be employed by the
Company or a French Subsidiary by reason of Disability (as defined in this
French Plan), his or her French-qualified Options may benefit from the favorable
tax and social security treatment, even if the date of sale of the Shares
subject to the French-qualified Options occurs prior to the expiration of the
minimum holding period of the Shares, as provided for by Section 163 bis C of
the French Tax Code, as amended.
     (f) If a French Participant ceases to be employed by the Company or a
French Subsidiary by reason of his or her Forced Retirement (as defined in this
French Plan) or dismissal as defined by Section 91-ter of Exhibit II to the
French Tax Code, as amended, and as construed by the French tax circulars and
subject to the fulfillment of related conditions, his or her French-qualified
Options may benefit from the favorable tax and social security treatment,
irrespective of the date of sale of the Shares, provided the exercise of the
French-qualified Options was authorized under the applicable Award Agreement
prior to the time of Forced Retirement or dismissal and the French-qualified
Options are exercised at least three (3) months (or such other period as may be
required by French law) prior to the effective date of the Forced Retirement or
at least three (3) months (or such other

-6-



--------------------------------------------------------------------------------



 



period as may be required by French law) prior to the receipt of the notice of
dismissal by the French Participant as defined by French law and as construed by
French tax and social security guidelines.
     (g) Any Shares acquired upon exercise of the French-qualified Options prior
to the expiration of the minimum holding period of the Shares, as provided by
Section 163 bis C of the French Tax Code, as amended, shall be recorded in an
account in the name of the French Participant and must be held with the Company
or a broker or in such manner as the Company may determine in order to ensure
compliance with Applicable Laws including any necessary holding periods
applicable to French-qualified Options.
     (h) To the extent applicable to French-qualified Options granted by the
Company, a specific holding period for the Shares or a restriction on exercise
of the French-qualified Options shall be imposed in the applicable Award
Agreement for any French Participant who qualifies as a managing director under
French law (“mandataires sociaux”), as defined in Section 3(b) above.
11. Death
     In the event of the death of a French Participant while he or she is
actively employed, all French-qualified Options shall become immediately vested
and exercisable and may be exercised in full by the French Participant’s heirs
for the six (6) month period following the date of the French Participant’s
death (or such other period as may be required by French law). In the event of
the death of a French Participant after termination of active employment, the
treatment of the French-qualified Options shall be as set forth in the
applicable Award Agreement. Any French-qualified Option that remains unexercised
shall expire six (6) months (or such other period as may be required by French
law) following the date of the French Participant’s death. The six (6) month
exercise period (or such other period as may be required by French law) will
apply without regard to the term of the French-qualified Option as described in
Section 13 of this French Plan. Any Shares acquired upon exercise of the
French-qualified Options by the French Participant’s heirs after the French
Participant’s death may benefit from the favorable tax and social security
treatment, even if the date of sale of the Shares occurs prior to the expiration
of the minimum holding period of the Shares as provided for by Section 163 bis C
of the French Tax Code, as amended.
12. Adjustments and Change in Control
     Adjustments of the French-qualified Options issued hereunder shall be made
to preclude the dilution or enlargement of benefits under the French-qualified
Options in the event of a transaction by the Company as listed under Section L.
225-181 of the French Commercial Code, as amended, and in case of a repurchase
of Shares by the Company at a price higher than the stock quotation price in the
open market, and according to the provisions of Section L. 228-99 of the French
Commercial Code, as amended, as well as according to specific decrees.
Nevertheless, the Administrator, at its discretion, may determine to make
adjustments in the case of a transaction for which adjustments are not
authorized under French law and as permitted under Section 14(a) of the U.S.
Plan, in which case the Options may no longer qualify as French-qualified
Options.

-7-



--------------------------------------------------------------------------------



 



     In the event of an adjustment upon a Change in Control as set forth in
Section 13 (c) of the U.S. Plan, adjustments to the terms and conditions of the
French-qualified Options or underlying Shares may be made only in accordance
with the U.S. Plan and pursuant to applicable French legal and tax rules.
Nevertheless, the Administrator, at its discretion, may determine to make
adjustments in the case of a transaction for which adjustments are not
authorized under French law, in which case the Options may no longer qualify as
French-qualified Options.
     In the event of an acceleration of vesting and/or exercise due to a Change
in Control, the French Participant could be prohibited from exercising the
French-qualified Options or selling the Shares acquired upon exercise of the
French-qualified Option until the expiration of the compulsory holding period
specified for favorable tax and social security treatment pursuant to French
law. Nevertheless, the holding period of the Shares, if imposed, shall not
exceed three years as from the effective exercise date of the French-qualified
Options.
13. Term of French-qualified Options
     French-qualified Options granted pursuant to this French Plan will expire
no later than nine (9) years and (6) six months after the Grant Date, unless
otherwise specified in the applicable Award Agreement. The Option term will be
extended only in the event of the death of a French Participant, but in no event
will any French-qualified Option be exercisable beyond six (6) months following
the date of death of the French Participant.
14. Interpretation
     It is intended that Options granted under this French Plan shall qualify
for the favorable tax and social security treatment applicable to options
granted under Sections L. 225-177 to L. 225-186 of the French Commercial Code,
as amended, and in accordance with the relevant provisions set forth by French
tax law and the French tax administration, but no undertaking is made to
maintain such status. The terms of this French Plan shall be interpreted
accordingly and in accordance with the relevant provisions set forth by French
tax and social security laws and relevant guidelines published by the French tax
and social security administrations and subject to the fulfillment of legal, tax
and reporting obligations, if applicable.
     In the event of any conflict between the provisions of this French Plan and
the U.S. Plan, the provisions of this French Plan shall control for any grants
of Options made thereunder to French Participants.
15. Adoption
     The French Plan, in its entirety, was adopted by the Administrator on
September 10, 2008.

-8-